Citation Nr: 1219261	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-27 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 with subsequent service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), hypertension, orthopedic disabilities, and disabilities related to Agent Orange exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has tinnitus that is etiologically related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for tinnitus, as it is attributable to noise he was exposed to during active duty.  The Board notes that service connection is already in effect for bilateral hearing loss.  Overall, the contentions of in-service noise exposure are deemed consistent with the circumstances of his service, and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  Moreover, a Veteran is competent to state when he experiences ringing in the ears (tinnitus).  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board therefore finds no reason to question the credibility of the Veteran's testimony on this point.  Accordingly, the focus of this analysis is whether the Veteran's current tinnitus is related to the in-service noise exposure.

Service treatment records are negative for evidence of tinnitus.

The Veteran was afforded a VA audiological examination in February 2007, at which time the examiner indicated that the Veteran denied tinnitus.  The Veteran reported a history of thirty-eight (38) years of noise exposure from employment in a factory.  According to a VA outpatient treatment record in December 2007, the Veteran reported periodic tinnitus.  During a subsequent examination in February 2008, the Veteran reported intermittent tinnitus, noting the onset approximately five (5) years prior, claiming he was unsure of the cause but relating it to military noise exposure.

Following the February 2008 exam, the VA examiner opined that the Veteran's tinnitus was not likely related to service because the onset of tinnitus was not reported to have begun until around 2003, thirty-four (34) years after separating from active duty and because the Veteran initially denied having tinnitus in 2007.

Another examination was performed in April 2008 in conjunction with the request for review by a Decision Review Officer.  The VA examiner was asked to provide a two-part opinion: whether the Veteran's tinnitus was likely related to military noise exposure in service and/or whether tinnitus was likely related to the service-connected hearing loss.  The examiner, who reviewed the claims file, opined that the Veteran's tinnitus was not likely related to service.  In an addendum to the diagnosis, the VA examiner opined that it was not likely that the tinnitus was related to the hearing loss.

The Veteran submitted the record of a private audiological evaluation conducted in August 2008, noting the Veteran's complaint of current tinnitus and that the Veteran reported experiencing acoustic trauma in service.  The evaluation was conducted by his physician of six years.  The private physician opined that the Veteran's tinnitus is "related to neural damage of [a]uditory nerve, resulting from exposure to loud noises during service."

The Board acknowledges the VA examiner's opinion that the Veteran's tinnitus was not caused by or a result of military service.  The VA opinion is in contrast to the opinion of the Veteran's private physician.

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the VA examiner's opinion is inadequate to serve as the basis of a denial of entitlement to service connection for tinnitus.  In this regard, the Board notes that while the VA examiner found that tinnitus was not independently service connected or related to service-connected hearing loss, it appears that the examiner based this conclusion, in pertinent part, upon the fact that there was no evidence documenting complaint or treatment of tinnitus during military service and that the onset was first reported at the 2008 exam, following 38 years of occupational noise exposure.  The Board notes that the VA examiner's report appears to re-state the rationale provided for direct service connection in providing the diagnosis of any secondary relationship to service-connected hearing loss.  This result calls into question the adequacy of the rationale, which makes it less probative as the basis of denial.

The private opinion provided by the Veteran's physician is competent, based on an accurate report of in-service noise exposure, and provides a rationale to support the diagnosis.  The Board acknowledges that the private physician did not address post-service noise exposure; however, the Board notes that the Veteran's physician is likely familiar with the patient's history, having treated the Veteran since approximately 2002.
	
Considering the record in sum, including in-service noise exposure, a current service connection for bilateral hearing loss, and the current diagnosis of tinnitus presented by the Veteran's physician, the Board finds all evidence in relative equipoise as to the Veteran's claim.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


